Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 16-20 & 22 are CANCELLED. These claims are cancelled as they are drawn towards and unelected statutory category of invention, with claim substance that differs greatly in scope from the examined claims. Among other issues involving that the methodical limitations examined and found allowable that are not claimed in the device claims, there are also clarity issues, and also the external reference instrument which is claimed in the allowed claims is not in the unexamined claims. For this reason, these claims differ greatly in scope from the claims found allowable and will not be rejoined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of FUJIWARA in view of McCOLL in view of HERRMANN et al. do not suggest taking the measurements from a different device and at a different time than the glucose measurement. Also, from the teachings of the prior art, it would not have been desirable to use a second device, one for hematocrit and one for glucose, when the prior art teaches use of a single device that does both. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        

/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797